DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/ has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mihalik et al. (US 2012/0245577) in view of Marion (US 2011/0270242) in further view of Stern et al. (US 2004/0111087).
Regarding claim 1, Mihalik discloses a neuromodulation system (fig.1; the system 10), comprising: a catheter (fig.1; the medical device [0025]); including- an elongated shaft (fig.1A; elongate body 16 including carrier arm 28 coupled to elongate body 16)  having a distal portion (fig.1A; distal portion 20) configured to be intravascularly positioned at a treatment site within a renal blood vessel of a human patient; a plurality of electrodes (fig.1A; plurality of electrodes 26) spaced apart along the distal portion of the elongated shaft (fig.1), wherein the plurality of electrodes are configured to deliver neuromodulation energy to target nerves at or adjacent the treatment site ([0027], “the electrodes 26 may deliver ablation energy across an electrode pair or from independent electrodes when delivering monopolar energy”); and an irrigation outlet (fig.1A; one or more apertures or openings 32) proximal to an electrode of the electrode (fig.1; the fluid conduit 30 is proximal to the elongated body 16 than the carrier arm 28 that carries the electrode. The proximal one or more apertures or openings 32 are proximal to the distal electrode 26); and a controller (fig.1A; control unit 14 working with fluid supply 60, pump 62 and generator 64) configured to be communicatively coupled to the plurality of electrodes, wherein the controller is configured to monitor a temperature of at least one of the plurality of electrodes and tissue at or adjacent the treatment site or a power level of at least one of the plurality of electrodes and ([0053]; “the control unit 14 may modulate fluid flow by varying pressure, flow rates, or the like in direct response to the measured temperatures in the distal portion 20 as relayed by temperature sensors”), wherein the irrigation outlet is configured to direct irrigation fluid in a first direction based, at least in part, on instructions from the controller corresponding to the monitored parameter ([0053]; “upon reaching a preselected temperature threshold or range at the tissue interface, fluid flow through the fluid flow path may be increased or decreased accordingly to substantially maintain a target temperature at the distal portion 20 of the device 12.  The fluid flow may be conducted simultaneously and/or in alternating sequence with energy delivery to the electrodes 26”).
However, Mihalik does not explicitly disclose the controller being configured to cause an increase in a flow rate of delivery of the irrigation fluid or a decrease in a temperature of the irrigation fluid that is delivered when the monitored temperature of the at least one of the plurality of electrodes and tissue at or adjacent the treatment site or the monitored power level of the at least one of the plurality of electrodes increases.     
fig.14A-B), the measured temperature 230 has approached 234, 236 or exceeded this limit 232, the fluid pump 220 flow rate may be automatically increased by microcontroller 92 from a first pump flow rate 240 to a second increased flow rate 242 until the measured temperature 230 decreases [0096].  Marion also teaches that the measured and converted temperature value may be compared by microcontroller to a predetermined temperature limit pre-programmed or stored within microcontroller. When the measured temperature value of the conductive fluid irrigating the body or joint space exceeds this predetermined limit, the RF output may be disabled or reduced [0091].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Mihalik with a control system that is configured to cause an increase in a flow rate of delivery of the irrigation fluid or a decrease in a temperature of the irrigation fluid that is delivered when the monitored temperature of the at least one of the plurality of electrodes and tissue at or adjacent the treatment site or the monitored power level of the at least one of the plurality of electrodes increases as taught by Marion for the purpose of achieving the desired treatment. 
	The combination device teaches the general control system that is configured to control the flow rate based on feedback. However, the combination device does not 
	Stern teaches a treatment device included a controller that uses measurements from thermal sensors to help control the rate of application of cooling fluidic medium. The cooling control algorithm can be used to apply cooling fluidic medium to RF electrode at a high flow rate until the temperature fell below a target temperature, and then slow down or stop.  A PID, or proportional-integral-differential, 
algorithm can be used to precisely control RF electrode 20 temperature to a 
predetermined value [0054]. Stern further teaches that cooling fluidic medium flow rate can be controlled by a metering valve or controllable-rate pump such as a peristaltic pump.  One advantage of pulsing is that it is easy to control using simple electronics and 
control algorithms [0049]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the modified device of Mihalik/ Marion with a control system that is configured teach the controller preventing (STOP) the flow rate of the irrigation fluid from increasing above a flow rate threshold; and preventing the temperature of the irrigation fluid from decreasing below a temperature threshold as taught by Stern for the purpose of having a well-controlled treatment as desired. 
Regarding claim 2, Mihalik in view of Marion/Stern teaches the neuromodulation system of claim 1 wherein the irrigation outlet is further configured to direct the irrigation fluid in a first direction that is parallel with a longitudinal axis of the renal blood vessel. The longitudinal axis of the device when placed in the desired blood vessel may share the axis of the blood vessel (see annotated figure below)
Regarding claim 3, Mihalik in view of Marion/Stern teaches the neuromodulation system of claim 1, further comprising- an energy generator (fig.1A; a radiofrequency signal generator or electrical power source 64) external to the human patient and electrically coupled to the plurality of electrodes ([0047]; “a radiofrequency signal generator or electrical power source 64 in electrical communication with the electrodes 26” of Mihalik) and the controller (fig.1A); and an irrigation pump ([0046]; “the control unit 14 may also include pumps, valves, controllers or the like to recover and/or re-circulate fluid delivered from the fluid supply 60 to the handle 48” of Mihalik) operably coupled to the irrigation outlet and the controller, wherein the controller is further configured to cause the energy generator to deliver the neuromodulation energy via the electrodes and cause the irrigation pump to deliver the irrigation fluid via the irrigation outlet ([0049]-[0050] of Mihalik).
Regarding claim 4, Mihalik in view of Marion/Stern teaches the neuromodulation system of claim 3 wherein the controller is further configured to compare the monitored temperature or the monitored power level to a predetermined parameter profile range; cause the energy generator to deliver neuromodulation energy at a power level in accordance with a control algorithm when the parameter is within the range; cause the energy generator to deliver the irrigation fluid at a temperature and flow rate in accordance with the control algorithm when the monitored temperature or the monitored power level is within the predetermined parameter profile range; and modify the control algorithm to adjust a characteristic of at least one of the neuromodulation energy and the irrigation fluid when the monitored temperature or the ([0091]-[0096] of Marion).
Regarding claim 5, Mihalik in view of Marion/Stern teaches the neuromodulation system of claim 4 wherein the monitored temperature is a temperature of one of the plurality of electrodes, and wherein the characteristic is the power level at which the neuromodulation energy is delivered, and further wherein the controller is configured to decrease the power level when the temperature of the electrodes is outside of the range ([0050]; “the generator 64 may be configured to generate and control the delivery of energy based on temperature feedback from a respective thermocouple or sensor in proximity to one or more electrodes 26.  Each electrode 26 may be independently monitored followed by temperature-controlled delivery of energy” of Mihalik).
Regarding claim 6, Mihalik in view of Marion/Stern teaches the neuromodulation system of claim 4 wherein the monitored temperature is a temperature of one of the plurality of the electrodes, and wherein the characteristic is the power level at which the neuromodulation energy is delivered, and further wherein the controller is configured to hold the power level at which the neuromodulation energy is delivered constant or decrease the power level at which the neuromodulation energy is delivered when the temperature of the electrode is outside of the range ([0050]; “if the set target temperature of the electrodes is 60.degree.  C. and one of the two electrodes is monitored at 55.degree.  C., while the other electrode is monitored to be at 50.degree.  C., the generator 64 will selectively limit energy delivery based on the needs of one electrode measured at 55.degree.  C. This prevents either electrode of the pair from ever significantly surpassing the set target temperature” of Mihalik).
Regarding claim 7, Mihalik in view of Marion/Stern teaches the neuromodulation system of claim 4 wherein the parameter is a temperature of the one of the electrodes, and wherein the characteristic is a flow rate or a temperature at which the irrigation fluid is delivered, and further wherein the controller is configured to increase the flow rate or decrease the temperature at which the irrigation fluid is delivered when the temperature of the electrode is outside of the range ([0053]; the control unit 14 may modulate fluid flow by varying pressure, flow rates, or the like in direct response to the measured temperatures in the distal portion 20 as relayed by temperature sensors.  For example, upon reaching a preselected temperature threshold or range at the tissue interface, fluid flow through the fluid flow path may be increased or decreased accordingly to substantially maintain a target temperature at the distal portion 20 of the device 12” of Mihalik).
Regarding claim 8, Mihalik in view of Marion/Stern teaches the neuromodulation system of claim 6 wherein the monitored temperature is the temperature of the one of the plurality of electrodes, and wherein the characteristic is or a temperature or the flow rate at which the irrigation fluid is delivered, and further wherein the controller is configured to increase the flow rate or decrease the temperature at which the irrigation fluid is delivered when the temperature of the one of the plurality of the electrodes is outside of the predetermined parameter profile range ([0053]; “the control unit 14 may modulate fluid flow by varying pressure, flow rates, or the like in direct response to the measured temperatures in the distal portion 20 as relayed by temperature sensors. For example, upon reaching a preselected temperature threshold or range at the tissue interface, fluid flow through the fluid flow path may be increased or decreased accordingly to substantially maintain a target temperature at the distal portion 20 of the device 12” of Mihalik).
Regarding claim 9, Mihalik discloses a system (fig.1; the system 10), comprising: a neuromodulation catheter (fig.1; the medical device [0025]) including- an elongated shaft (fig.1A; elongate body 16 including carrier arm 28 coupled to elongate body 16) having a distal portion (fig.1A; distal portion 20) sized and shaped to be intravascularly positioned at a treatment site within a blood vessel of a human patient; an electrode (fig.1A; plurality of electrodes 26) configured to deliver radio frequency (RF) energy to target nerves at or adjacent the treatment site, wherein the electrode is configured to deliver the RF energy in accordance with a control algorithm ([0049]; “The control unit 14 may include one or more controllers, processors, and/or software modules containing instructions or algorithms to provide for the automated operation and performance of the features, sequences, calculations, or procedures described herein” of Mihalik); and a plurality of irrigation outlets (fig.1A; one or more apertures or openings 32) positioned to release irrigation fluid in accordance with the control algorithm; an irrigation pump ([0046]; “the control unit 14 may also include pumps, valves, controllers or the like to recover and/or re-circulate fluid delivered from the fluid supply 60 to the handle 48” of Mihalik) coupled to the plurality of irrigation outlets, the irrigation pump configured to deliver the irrigation fluid to the treatment site via the plurality of irrigation outlets ([0046]; “the control unit 14 may also include pumps, valves, controllers or the like to recover and/or re-circulate fluid delivered from the fluid supply 60 to the handle 48” of Mihalik); an energy generator (fig.1; generator 64 disposed inside control unit 14 that is configured to generate energy), external to the patient and coupled to the electrode and to the irrigation pump, wherein the energy generator is configured to deliver the RF energy to the target nerves via the electrode ([0050], “the generator 64 may be configured to generate and control the delivery of energy based on temperature feedback from a respective thermocouple or sensor in proximity to one or more electrodes 26” of Mihalik); and a controller (fig.1; control unit 14) communicatively coupled to the electrode, the energy generator, and the irrigation pump, wherein the controller is further configured to monitor temperature of at least one of the electrode and tissue at or adjacent the treatment site or a power level of the electrode ([0049]; “system 10 may further include one or more sensors to monitor the operating parameters throughout the system 10, including for example, pressure, temperature, flow rates, volume, power delivery, impedance, or the like in the control unit 14 and/or the medical device 12” of Mihalik).
However, Mihalik does not teach the controller being configured to cause an increase in a flow rate of delivery of the irrigation fluid that is delivered or a decrease in a temperature of the irrigation fluid that is delivered when the temperature of the at least one of the electrode and tissue at or adjacent the treatment site or the power level of the electrode increases.
Marion teaches electrosurgical systems and methods comprises a controller that is configured to determine and/or monitor the temperature of a fluid within a body or joint space despite the energy generated during treatment by an ablation probe. The fig.14A-B), the measured temperature 230 has approached 234, 236 or exceeded this limit 232, the fluid pump 220 flow rate may be automatically increased by microcontroller 92 from a first pump flow rate 240 to a second increased flow rate 242 until the measured temperature 230 decreases [0096].  Marion also teaches that the measured and converted temperature value may be compared by microcontroller to a predetermined temperature limit pre-programmed or stored within microcontroller. When the measured temperature value of the conductive fluid irrigating the body or joint space exceeds this predetermined limit, the RF output may be disabled or reduced [0091].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Mihalik with a control system that is configured to cause an increase in a flow rate of delivery of the irrigation fluid or a decrease in a temperature of the irrigation fluid that is delivered when the monitored temperature of the at least one of the plurality of electrodes and tissue at or adjacent the treatment site or the monitored power level of the at least one of the plurality of electrodes increases as taught by Marion for the purpose of achieving the desired treatment. 
The combination device teaches the general control system that is configured to control the flow rate based on feedback. However, the combination device does not specifically teach the controller preventing the flow rate of the irrigation fluid from increasing above a flow rate threshold; and preventing the temperature of the irrigation fluid from decreasing below a temperature threshold. 
then slow down or stop.  A PID, or proportional-integral-differential, 
algorithm can be used to precisely control RF electrode 20 temperature to a 
predetermined value [0054]. Stern further teaches that cooling fluidic medium flow rate can be controlled by a metering valve or controllable-rate pump such as a peristaltic pump.  One advantage of pulsing is that it is easy to control using simple electronics and 
control algorithms [0049]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the modified device of Mihalik/ Marion with a control system that is configured teach the controller preventing (STOP) the flow rate of the irrigation fluid from increasing above a flow rate threshold; and preventing the temperature of the irrigation fluid from decreasing below a temperature threshold as taught by Stern for the purpose of having a well-controlled treatment as desired. 
Regarding claim 10, Mihalik in view of Marion/Stern teaches the system of claim 9 wherein a first subset of the plurality of irrigation outlets are located proximal to the electrode, and wherein the first subset of irrigation outlets are each oriented to direct irrigation fluid in a first direction (see annotated figure below).
Regarding claim 11, Mihalik in view of Marion/Stern teaches the system of claim 10 wherein the electrode is a first electrode (see annotated figure below), and wherein the system further comprises a second electrode on the elongated shaft spaced apart from the first electrode (see annotated figure below), wherein the second (see annotated figure below), and further wherein the first subset is configured to release the irrigation fluid such that the irrigation fluid cools the second electrode (see annotated figure below). The examiner notes that the coolant released to the distal portion of the device via the apertures 32 are configured to cool the treatment area including the second electrode.  
Regarding claim 12, Mihalik in view of Marion/Stern teaches the system of claim 9 wherein the plurality of irrigation outlets are located between the electrode (the most distal electrode) and a proximal portion of the elongated shaft (fig.1B). In this embodiment, Mihalik does not disclose the plurality of irrigation outlets are located on the elongated shaft. In another embodiment (fig. 4B), Mihalik discloses the plurality of irrigation outlets (fig.4B; apertures 32) are located on the elongated shaft (elongated body 16 with coupled distal end of fluid conduit 30 and distal end of carrier arm 28) between the electrode and a proximal portion of the elongated shaft (fig.4B). Coupling the fluid conduit 30 and the carrier arm 28 together allows the two components to be manipulated in desired positions and geometric configurations as a single unit [0038]. The aperture 32 is located at or the shaft (the shaft is the elongated body 16 with the coupled portion of the fluid conduit 30 and the carrier arm 28 that is coupled to the distal tip 24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the embodiment of fig.1B with the plurality of irrigation outlets are located on the elongated shaft (elongated body with coupled fluid conduit 30 and the carrier arm 28 together) between the electrode and a proximal portion of the elongated shaft as taught by the embodiment of fig.4 for the 
Regarding claim 13, Mihalik in view of Marion/Stern teaches the system of claim 11 wherein the plurality of irrigation outlets are each oriented to direct irrigation fluid radially outward from the elongated shaft (the apertures or openings 32 circled in the annotated are oriented to direct irrigation fluid radially outward from the elongated shaft, see annotated figure below).
Regarding claim 14, Mihalik in view of Marion/Stern teaches the system of claim 9 wherein the neuromodulation catheter further comprises an irrigation ring ([0051]; fluid conduit 30 may be manipulated into the desired geometric configuration, like circular (ring shape) of Mihalik) and wherein the plurality of irrigation outlets are positioned on the irrigation ring (see annotated figure below).

    PNG
    media_image1.png
    557
    793
    media_image1.png
    Greyscale



Claim 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mihalik et al. (US 2012/0245577) in view of Marion (US 2011/0270242) Stern et al. (US 2004/0111087) in further view of Jain et al. (US 2002/0123749).
Regarding claim 15-18, Mihalik in view of Marion/Stern teaches the system of claim 9 wherein the parameter is a temperature of the electrode ([0050]; “the generator 64 may be configured to generate and control the delivery of energy based on temperature feedback from a respective thermocouple or sensor in proximity to one or more electrodes 26.  Each electrode 26 may be independently monitored followed by temperature-controlled delivery of energy” of Mihalik). However, Mihalik in view of Marion/Stern does not teach wherein the controller is further configured to increase a power level at which the energy generator delivers the neuromodulation energy while maintaining the temperature of the electrode within a predetermined temperature profile range; wherein the controller is further configured to increase a power level at which the energy generator delivers the neuromodulation energy while maintaining the temperature of the electrode within a predetermined temperature profile range; wherein while the controller increases the power level, the controller is further configured to (i) maintain or increase a flow rate and/or (ii) maintain or decrease a temperature at which the irrigation pump delivers the irrigation fluid; wherein the controller is configured to increase the power level only with an increase in the flow rate and/or only with a decrease in the temperature of the irrigation fluid; and wherein the controller is configured to prevent the energy generator from increasing a power level at which the energy generator delivers the RF energy when the irrigation fluid delivered by the irrigation pump reaches a maximum flow rate or a minimum temperature.
Jain teaches an ablation system (10) comprising the controller being configured to increase a power level at which the energy generator delivers the neuromodulation energy while maintaining the temperature of the electrode within a predetermined temperature profile range ([0093]; “the microprocessor may incrementally increase the RF energy during subsequent high fluid-flow periods, as indicated by the dashed lines on the RF energy graph, until the high target temperature is reached”); wherein while the controller increases the power level, the controller is further configured to (i) maintain or increase a flow rate and/or (ii) ([0103]; “The correlation between the increase in the flow rate and the energy delivery rate can be a linear relationship”); wherein the controller is configured to increase the power level only with an increase in the flow rate and/or only with a decrease in the temperature of the irrigation fluid (as shown in fig.15; the system only increase RF energy while in a high flow (increase)); and wherein the controller is configured to prevent the energy generator from increasing a power level at which the energy generator delivers the neuromodulation energy when the irrigation fluid delivered by the irrigation pump reaches a maximum flow rate and/or a minimum temperature ([0092]; “the RF energy is pulsed down and  down to the minimum value.  The energy remains at this level throughout the low flow rate period, until the start of the next high flow rate period, at which time the RF energy is again pulsed up to the maximum value”). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Mihalik/Marion/Stern with a control system that allows to manipulate the parameters of the treatment such as power and flow rate as taught by Jain for the purpose of archiving the desired treatment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the amendment necessitated a new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Examiner, Art Unit 3794